DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/11/2020 is being considered by the examiner.

Disposition of the Claims
3.	The instant application was effectively filed on March 25, 2020, wherein claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US PG-PUB 20180321708 A1 (hereinafter Wu).
Regarding claim 1, Wu teaches A touch screen (Fig. 15a-15c and Para. [0055]; flexible touch display device), comprising: a first region (Para. [0055] and Fig. 15a-15c; foldable region), being bendable and comprising a plurality of first touch patterns arranged in an array in a first direction and a second direction (Fig. 16a, Para. [0038]; a plurality of touch units are arranged in a matrix on the first region and Para. [0046] teaches touch layer is a patterned layer with plural touch units. Furthermore, the touch units are arranged in row and column direction), wherein the plurality of first touch patterns are located in a same layer (Para. [0046]; the touch layer can be a single layer, can include two layers or multiple layers wherein Para. [0056]; states the touch layer can be a touch electrode type structure 58 as shown in FIG. 16A), adjacent first touch patterns are insulated from each other (Fig. 16a and Para. [0057]; wherein adjacent units 62 are insulated from each other by insulation 62N), and the first direction is intersected with the second direction (Fig. 16a and Para. [0057]; The driving electrodes Tx can be arranged along a column direction, and the sensing electrodes Rx can be arranged along a row direction); and a second region, connected with the first region (Fig. 4 in view of Fig. 15c and Para. [0043]; wherein the foldable region is connected to two adjacent the flat regions 28 and 30).  
Regarding claim 18, Wu teaches The touch screen according to claim 1, Wu further teaches wherein the first direction is an extending direction of a bending axis of a first region (i.e. Fig. 3a, 3b); and the second direction is a direction perpendicular to the bending axis in a case where the touch screen is in a flat state (Fig. 2-3b).  

Regarding claim 20, Wu teaches A display device comprising the touch screen according to claim 1 (Para. [0038]; flexible touch display device comprising a touch layer).  

5.         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park et al. US PG-PUB 20170315645 A1 (hereinafter Park).
Regarding claim 5, Wu teaches The touch screen according to claim 1, Wu fails to explicitly disclose further comprising a plurality of conductive lines, wherein the plurality of first touch patterns are insulated from each other, and each of the plurality of first touch patterns is 
In the same field of flexible display, Park teaches a plurality of conductive lines (i.e. Fig. 10b; CDL1 and CDL2), wherein the plurality of first touch patterns are insulated from each other (Para. [0012] the first conductive pattern a first and second electrode insulated from one another), and each of the plurality of first touch patterns is connected with one of the plurality of conductive lines (Fig. 10b), and an extending direction of the conductive line is parallel with an extending direction of a bending axis of the first region (Fig. 10b in view of Fig. 2b; wherein the extended direction of CDL1 and CDL2 do not intersect at any point with the bending axis in region SA-1 or region SA-2).  
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teaching of Wu with the teachings of Park in order to prevent cracks in an electrode from tension/compression stress that may occur from multiple bending Park-(Para. [0006]).

6.         Claims 6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Liu et al. US PG-PUB 20190064958  A1 (hereinafter Liu).
Regarding claim 6, Wu teaches The touch screen according to claim 1, although Wu teaches wherein the second region comprises at least one sub-region (i.e. Para. [0043] and Fig. 4 in view of Fig. 15c; the flat regions 28 and 30), Wu fails to explicitly disclose and the sub-region comprises a plurality of first touch groups and a plurality of second touch groups; the plurality of first touch groups are insulated from and are intersected with the plurality of second 
However, in the same field of flexible display, Liu teaches the sub-region comprises a plurality of first touch groups and a plurality of second touch groups (Fig. 1; touch group 101 and 102 which is located on both ends the foldable area); the plurality of first touch groups are insulated from and are intersected with the plurality of second touch groups (Fig. 1 and Para. [0006]; the plurality of first touch electrodes are insulated from the plurality of second touch electrodes by the insulation layer); each of the plurality of first touch groups comprises a plurality of second touch patterns (Fig. 1; wherein 101 and 102 are different patterns), and each of the plurality of second touch groups comprises a plurality of third touch patterns (Fig. 1; wherein 101, 102 and 103 are different patterns). 
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teaching of Wu with the teachings of Liu in order to provide a display with good touch stability Liu-(Para. [0005]).
Regarding claim 9, Wu as modified by Liu teaches The touch screen according to claim 6, Liu further teaches wherein the plurality of second touch patterns and the plurality of third touch patterns are located in a same layer (Fig. 1; wherein The second touch electrodes 102 and the third touch electrodes 103 are placed in a same layer), and the plurality of second touch patterns are directly connected (Fig. 1; wherein 102 are directly connected), and adjacent third touch patterns are connected by a bridge line (Fig. 2a, 3a; 103 are connected by bridge 110).  
 Wu with the teachings of Liu in order to provide a display with good touch stability Liu-(Para. [0005]).
Regarding claim 12, Wu as modified by Liu teaches The touch screen according to claim 9, Liu further teaches wherein the plurality of first touch patterns are located in the same layer as the plurality of second touch patterns and the plurality of third touch patterns, or the plurality of first touch patterns are located in the same layer as the bridge line (Para. [0041]; wherein the first touch electrodes 101 corresponds to the first metal layer and the bridge 110 and the first metal layer are placed in a same layer).  

Regarding claim 13, Wu as modified by Liu teaches The touch screen according to claim 6, Liu further teaches wherein at least one selected from the group consisting of each of the plurality of first touch patterns, each of the plurality of second touch patterns and each of the third touch patterns has a mesh structure (i.e. Fig. 2a, 103 has a mesh structure).  

7.         Claims 7-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as modified by Liu and further in view of Lin et al. US PG-PUB 20100321308  A1 (hereinafter Lin).
Regarding claim 7, Wu as modified by Liu teaches The touch screen according to claim 6, Wu as modified by Liu fails to disclose wherein the first touch pattern is a pattern obtained by rotating at least one selected from the group consisting of the second touch pattern and the third touch pattern by a first angle.  
Lin teaches wherein the first touch pattern is a pattern obtained by rotating at least one selected from the group consisting of the second touch pattern and the third touch pattern by a first angle (Para. [0028]; wherein the first pattern 161 is obtained by rotating second pattern 141).  
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teaching of Wu as modified by Liu with the teachings of Lin, in order to reduce display image quality, to crossly overlap and blur the image of the edges so as to maintain a good level of image quality.
Regarding claim 8, Wu as modified by Liu and Lin teaches The touch screen according to claim 7, Lin further teaches wherein the first angle comprises 45 degrees (Para. [0028]; The rotation angle is 45 degrees).  
Regarding claim 14, Wu as modified by Liu and Lin teaches The touch screen according to claim 8, Wu further teaches wherein the at least one sub-region comprises a first sub-region and a second sub-region (i.e. Fig. 3-4 and Para. [0043]; flat regions 28 and 30), and the first region is located between the first sub-region and the second sub-region (Para. [0043]; wherein the foldable region 26 disposed between the flat regions 28 and 30).  
Regarding claim 15, Wu as modified by Liu and Lin teaches The touch screen according to claim 14, Liu further teaches wherein the plurality of first touch groups and the plurality of second touch groups that are located in the first sub-region are insulated from the plurality of first touch groups and the plurality of second Page 5 of 8Application Serial No. not yet assignedPATENTPreliminary AmendmentDocket: CU-74752touch groups that are located in the second sub-region (Fig. 1; wherein both of the non-foldable areas which corresponds to the flat regions which comprises the first touch groups and second touch groups are insulated by insulation layer 104).  

 
Allowable Subject Matter
9.	Claims 2-4, 10-11, 16-19 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628